Howe, J.
This is an action of slander, tbe plaintiff alleging that bo is a “British subject of pure white, or Caucassiau blood,” and that tbe defendant has injured him to the extent of five thousand dollars by stating publicly at a meeting of tbe Hackmen’s Benevolent Association that be, plaintiff, “was a colored man, meaning thereby a person of African origin,” and thus causing Mm to be “disgracefully expelled from tbe association.” Tbe usual allegations of malice and damage are made in tbe petition.
Tbe defendant, after pleading tbe general issue, specially avers that at a preliminary meeting, held for tbe purpose of organizing tbe association, be was urged by several persons present to call the attention of the mooting to the fact that tbe plaintiff was supposed by many to be a man of color, and that some eight years previous he bad applied for admission to the then Hackmen’s Association, and bad been rejected for this reason. That “ to save complaint” defendant u desired it to be put to tbe meeting whether they were satisfied to have tbe plaintiff in the association,” and tbe meeting determined to refund the plaintiff tbe dollar be bad paid on giving in bis name, and to strike tbe name from the list of those who desired to become members. He pleads that these statements wore true, and were not uttered with any malice.
There was judgment for defendant, and plaintiff has appealed.
The voluminous record establishes tbe fact clearly enough that tbe plaintiff is a white man; but it does not seem to prove conclusively that tbe defendant uttered the language complained of and with the intent charged. We presume the District Judge was satisfied that tbe answer of tbe defendant was substantially correct, and we perceive no reason for reversing bis decision. It does not appear that tbe plaintiff ever belonged to tbe association from which be alleges be was expelled, but merely that Ms application was rejected, and this fact may have bad its influence.
It is therefore ordered and adjudged that tbe judgment appealed from be affirmed with costs.